UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 05-6446



SHAWN ALAN NOBREGA,

                                                 Plaintiff - Appellant,


             versus


PITTSYLVANIA COUNTY       SHERIFF'S   OFFICE;   MAT
DAWSON, Road Deputy,

                                                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.  Samuel G. Wilson, District
Judge. (CA-05-127-SGW)


Submitted:    May 12, 2005                       Decided:   May 18, 2005


Before TRAXLER, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Shawn Alan Nobrega, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Shawn Alan Nobrega appeals the district court’s orders

denying relief on his 42 U.S.C. § 1983 (2000) complaint under 28

U.S.C. § 1915A(b) (2000) and denying reconsideration.                  We have

reviewed the record and find no reversible error.           Accordingly, we

affirm on the reasoning of the district court.                  See Nobrega v.

Pittsylvania County Sheriff’s Office, No. CA-05-127-SGW (W.D. Va.

Mar. 3 & Mar. 17, 2005).      We deny Nobrega’s motions for appointment

of counsel, for a new trial, and to strike prior criminal record

from other states.       We dispense with oral argument because the

facts   and    legal   contentions   are     adequately   presented     in   the

materials     before   the   court   and     argument   would    not   aid   the

decisional process.



                                                                       AFFIRMED




                                     - 2 -